54/21 Page: 1 of 4 - Page ID#: 2992

U3 any

  

We Caunof come to @ CortlisioN over”
Clinton Modis + Tamorack. Vanover. T do aot
heleve Mok Hus {ury “5 + stands will ever vender
o Lnenimens decSion on Any of tichayes agaist

Citkey delendart.

~190

 
Case: 5:19-cr-O0206-KKC-EBA Doc #: 443 Filed: 09/01/21 Page: 2 of 4 - Page ID#: 2993

Juror \TO resiqaad as Jéeeuan and
Juror 263 18 “How Beh NO, as Foreman
AG
442
is 24 an

 
Case: 5:19-cr-O0206-KKC-EBA Doc #: 443 Filed: 09/01/21 Page: 3 of 4 - Page ID#: 2994

[1:25 paw

each ‘a [ Wear Soe, UCL! wegen ale
Cy (6. (cit Shi b Ik oid Cle leg, 4y OUSCELS. will
Some. peer Hey

7 ayy, ~2f /

Suroc 2463
O-\-Z |
WiZ5AM
Case: 5:19-cr-O0206-KKC-EBA Doc #: 443 Filed: 09/01/21 Page: 4 of 4 - Page ID#: 2995

Unfortunately We See No \uether Path Sor ward
GN YAMABRICE VANOV ERS

Eaunt A LANAM MOUS ~ >
Coun’ 6 HUNG

Count 2 Unani nou S
Count BIT HUNG

CounT  —s & || UNANAUOUS —

OW CriiTow oRTUus:
—Coune * Enconciusy vc / rung

—Counk 7 du Conciusiv e/ Hung
Count \4 snconclusne | Hung

Surec 22
S-\-2|
WW 25 am
